United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 10, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30742
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KENNETH EDWARD RIVERE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:04-CR-81-1
                       --------------------

Before KING, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Kenneth Edward Rivere appeals his 150-month sentence

following his guilty-plea conviction for bank robbery.         Rivere

avers that the district court erroneously departure upward and

that the extent of the departure was unreasonable.

     Rivere has not shown that the district court’s decision to

upwardly depart at sentencing was either unreasonable or an abuse

of discretion.     See United States v. Simkanin, 420 F.3d 397, 416

(5th Cir. 2005); United States v. Smith, 417 F.3d 483, 489 (5th


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No.   05-30742
                                  -2-

Cir. 2005).   The district court’s decision to depart was grounded

in an acceptable basis.     See 18 U.S.C. § 3553(a)(1).    Further,

the departure itself was acceptable with respect to both

percentage and magnitude.    See Smith, 417 F.3d at 492.

Consequently, the judgment is AFFIRMED.